ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists that this is a case of circumstantial evidence, and that we erred in reaching a contrary conclusion.
It is insisted that the sheriff did not testify that he saw appellant behind the steering wheel of the automobile while it was in motion.
The sheriff did testify that he saw appellant get “Out from under the wheel on the driver’s side.”
The distinction that appellant would have this court make, under the instant facts, is that because the sheriff did not testify that he saw appellant behind the steering wheel of the automobile while it was moving, the proof as to appellant’s being the transporter of the intoxicating liquor found in the automobile was circumstantial, as distinguished from direct.
We are unwilling to subscribe to such a strict construction, *119and remain convinced that, under the facts, a charge upon circumstantial evidence was not required.
The motion for rehearing is overruled.
Opinion approved by the court.